Illinois Official Reports

                               Appellate Court



                  Kayman v. Rasheed, 2015 IL App (1st) 132631



Appellate Court   MARILYN   KAYMAN,    Plaintiff-Appellant,            v.    JANICE
Caption           MATTHEWS RASHEED, Defendant-Appellee.



District & No.    First District, First Division
                  Docket No. 1-13-2631


Filed             April 27, 2015



Decision Under    Appeal from the Circuit Court of Cook County, No. 10-L-14429; the
Review            Hon. Lynn M. Egan, Judge, presiding.



Judgment          Affirmed.



Counsel on        Brustin & Lundblad, Ltd., of Chicago (Michael A. Shammas and
Appeal            David A. Warnick, of counsel), for appellant.

                  Brucke, Farrel, Dorn & Associates, of Chicago (Ellen J. O’Rourke and
                  Rebecca A. Nanney, of counsel), for appellee.



Panel             JUSTICE CUNNINGHAM delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Delort and Justice Connors concurred in the
                  judgment and opinion.
                                                OPINION

¶1       Following a jury verdict in the circuit court of Cook County awarding her zero damages for
     future pain or medical treatment, plaintiff-appellant Marilyn Kayman appeals from various
     evidentiary rulings and contends that the jury’s verdict was against the manifest weight of the
     evidence.

¶2                                         BACKGROUND
¶3       This case arises from a motor vehicle collision on January 30, 2009, in which Kayman’s
     vehicle was struck from behind by a vehicle driven by defendant-appellee Janice Matthews
     Rasheed. Kayman went to an emergency room at Hinsdale Hospital shortly after the accident
     but was discharged on the same day. Due to persistent neck pain and other symptoms, Kayman
     visited her family physician, Dr. John Conroy, on February 4, 2009. She was subsequently
     referred by Dr. Conroy to Hinsdale Orthopedics, where she was treated between 2009 and
     2012. At the recommendation of Hinsdale Orthopedics, Kayman underwent physical therapy
     and was also prescribed medical devices to use at home to help alleviate her pain.
¶4       Kayman sued Rasheed, claiming that the accident had caused her neck and back pain,
     headaches, and other symptoms. Rasheed admitted negligence in striking Kayman’s vehicle,
     but disputed the extent to which the 2009 collision caused Kayman’s alleged injuries. In
     Kayman’s pretrial deposition, she denied any problem with neck or back pain prior to the
     January 2009 collision.1 However, medical records revealed that Kayman had complained of
     neck and back pain in January 2005 and May 2006 and underwent an MRI in 2006 as a result
     of these complaints. In March 2012, Rasheed’s counsel deposed Dr. Conroy. Although he had
     not been Kayman’s physician at the time of these prior complaints, Dr. Conroy was shown
     medical records corresponding to Kayman’s 2005-06 neck and back pain complaints and
     testified regarding these records.
¶5       On October 16, 2012, the trial court agreed to continue the previously scheduled trial date
     in order to allow Kayman more time to complete her discovery obligations, including her
     disclosure of trial witnesses pursuant to Illinois Supreme Court Rule 213(f). Ill. S. Ct. R. 213(f)
     (eff. July 1, 2002). The court subsequently explained that it granted the continuance out of a
     “desire to proceed to a trial on the merits rather than precluding plaintiff from presenting
     certain claims because of discovery violations.”
¶6       Trial was continued to February 11, 2013. On that date, the court heard argument on
     various motions in limine. Among these motions, Rasheed moved to bar Kayman from
     presenting a “day-in-the-life” video which purported to show Kayman demonstrating her
     prescribed daily exercise routine and equipment she used to treat her injuries. Rasheed
     complained that the video was untimely and cumulative. Kayman acknowledged the video had
     not been disclosed until about two weeks earlier, but argued it was created recently so as to
     accurately reflect Kayman’s exercise routine as of the time of trial.
¶7       The trial court barred the video as untimely, noting the trial had been continued in October
     2012 “solely because of plaintiff’s failure to comply with discovery requests.” The trial court

         1
          The actual deposition was not made part of the appellate record, but Kayman does not dispute that
     her deposition testimony denied prior neck or back pain.

                                                   -2-
       remarked that “day-in-the-life films need to be disclosed like any other piece of evidence and
       the issue comes down to whether the disclosure is timely.” Although the court acknowledged
       the desire to demonstrate Kayman’s current routine, it nonetheless found disclosure was
       untimely, especially as the trial date had been continued due to Kayman’s lack of compliance
       with discovery. Thus the court granted Rasheed’s motion to bar the video.
¶8         In another motion, Rasheed argued that Kayman should be barred from seeking damages
       for lost wages related to time spent attending physical therapy sessions. Rasheed argued that
       Kayman had admitted she was a salaried employee, that her employer did not penalize her for
       going to physical therapy sessions, and thus she “didn’t suffer any kind of wage loss.”
       Kayman’s counsel acknowledged “she was on a salary, she didn’t lose her money” but that
       “she took off time from work during the workday to go get physical therapy.” In response to
       the trial court’s questions, Kayman’s counsel confirmed that she did not have to use vacation
       time or sick time but argued she suffered “not a loss of income” but a “loss of time.” The court
       granted the motion to preclude the claim, finding there was no compensable loss in income or
       benefits.
¶9         During the same argument, Kayman raised the issue of whether, with respect to Kayman’s
       emergency room records, “the Court will allow [counsel] in closing argument to read from
       those records if a witness has not specifically been testifying about those records.” The court
       responded that if Rasheed stipulated that these were business records, “they would be admitted
       and you can comment in closing argument on all admitted evidence and the reasonable
       inferences therefrom.” However, the court further stated that “[m]erely because something is
       admitted as an exhibit doesn’t mean it goes back to the jury room.” Rasheed’s counsel
       stipulated on the record that the emergency room records were business records, but stated
       “we’re obviously objecting as to those records being read into evidence.”
¶ 10       In another motion in limine, Rasheed sought to preclude admission of a photograph
       showing significant damage to the front of Rasheed’s car from the impact with Kayman’s
       vehicle. Kayman argued the photo should be admitted to show that “it was a very serious
       accident” and to demonstrate the severity of Kayman’s injuries. Further, as Rasheed had
       testified in her deposition that her vehicle was only traveling at a speed of five miles per hour at
       the time of impact, Kayman argued the photograph was also admissible as impeachment
       evidence.
¶ 11       The court held that the photograph of the vehicle damage would not be admissible for the
       purpose of demonstrating the severity of Kayman’s injuries, as it was “beyond the kin [sic] of
       the average juror to correlate it to a particular type of physical injury.” However, the court held
       the photograph would be admissible “to impeach defendant’s testimony that the accident
       occurred when the vehicles were traveling 5 miles per hour,” finding that the average juror
       would understand that the damage shown was “far in excess of what one typically sees with a
       vehicle traveling 5 miles per hour.” The court emphasized the photograph was for
       impeachment purposes only on the issue of speed but not to be argued as evidence of the nature
       of Kayman’s injuries.
¶ 12       The trial court also heard argument regarding the admissibility of the portions of Dr.
       Conroy’s deposition referencing Kayman’s 2005-06 pre-accident complaints of back and neck
       pain. Kayman argued that since Rasheed failed to offer any expert witness testimony
       suggesting any relationship between the prior complaints and Kayman’s current symptoms,
       the evidence of prior injury was inadmissible. Rasheed countered that, in light of Kayman’s

                                                    -3-
       deposition testimony denying prior neck or back problems, the excerpts from Dr. Conroy’s
       deposition were admissible for impeachment purposes.
¶ 13        The court recognized that Rasheed had not laid a foundation for the 2005-06 complaints to
       be admitted as substantive evidence, but agreed that “because [Kayman] denied under oath
       ever having those complaints, it is proper for impeachment purposes.” The court specified that
       Dr. Conroy’s deposition could be admissible “for impeachment use only, and it’s
       impeachment on [Kayman’s] credibility.” The court explained that Kayman had to “pick her
       poison” in deciding whether she would acknowledge the prior complaints in her trial
       testimony: Kayman could avoid introduction of Dr. Conroy’s deposition if she acknowledged
       the 2005-06 complaints on direct examination, but the court cautioned that her
       acknowledgement of prior complaints would also “open herself up to be asked about it” on
       cross-examination.
¶ 14        The case proceeded to trial on February 14, 2013. Kayman first called Rasheed to testify as
       an adverse witness. Rasheed acknowledged that her vehicle rear-ended Kayman’s but testified
       that she did not recall the speed of her vehicle at the time. In response to counsel’s question as
       to whether she “agree[d] that [her] car was not traveling 5 miles an hour at the time of the
       impact,” Rasheed answered that she did not remember. Kayman’s counsel also asked Rasheed
       to quantify the impact of the collision:
                    “Q. Now, ma’am, you would agree that the impact between your car and Ms.
                Kayman’s car was significant?
                    A. Yes.
                    Q. You would agree that the impact to your car–from your car to her car was heavy?
                    A. When you say–Can you give me a scale? Like ***
                    Q. Sure. On a scale of one to ten, one being a light tap and ten being a very strong
                impact, you would agree that it’s much closer to ten?
                    A. I would have to say I know it’s nowhere near one or two or three, but I can’t
                really remember how much stronger it was than that.”
       After this testimony, Kayman’s counsel attempted to introduce the photograph of the damage
       to Rasheed’s car, but was stopped by the court.
¶ 15        Kayman’s next witness was Dr. Marie Kirincic, a physician employed by Hinsdale
       Orthopedics specializing in rehabilitation and pain management. Dr. Kirincic stated she had
       first treated Kayman in November 2010 for neck pain, numbness, and tingling, and she opined
       that it was more likely true than not that the source of Kayman’s pain was the vehicle collision.
¶ 16        Dr. Kirincic acknowledged that Kayman went to the emergency room on the day of the
       accident and followed up on a later date with Dr. Conroy. However, she offered no testimony
       regarding the findings of those visits. Dr. Kirincic also explained that Kayman had previously
       been treated by another physician at Hinsdale Orthopedics, Dr. Mark A. Lorenz, in February
       2009. With the aid of Dr. Lorenz’s notes, Dr. Kirincic explained that an exam at that time
       revealed “moderate degenerative changes” at the base of Kayman’s neck. Dr. Kirincic testified
       that the degenerative condition “probably” made her more susceptible to injury at the time of
       the vehicle accident and that the degenerative condition was “probably” aggravated by the
       accident.
¶ 17        Dr. Kirincic further testified that since November 2010 she had treated Kayman for pain in
       her neck and upper back, muscle spasms, and numbness and tingling in her extremities. She

                                                   -4-
       testified that “every few months” in 2011 she had given Kayman “trigger point injections” to
       relieve muscle tightness in her shoulders and neck. Dr. Kirincic also instructed Kayman to use
       a “TENS unit,” an electronic device using electrodes to relieve muscle spasms. She also
       testified that Kayman underwent physical therapy and acupuncture and had since continued to
       attend physical therapy and perform related home exercises. Dr. Kirincic testified that
       throughout 2012 she continued to treat Kayman for chronic pain in her neck and back of the
       head, muscle spasms, and headaches. Dr. Kirincic opined that these symptoms more likely
       than not were caused by the January 2009 vehicle collision.
¶ 18        When asked about Kayman’s most recent visit in February 2013, which was just before
       trial, Dr. Kirincic stated there had been a “little progress with her pain, but it’s still there.”
       When asked for her opinion regarding whether Kayman will “ever completely get rid of the
       muscle spasm,” Dr. Kirincic testified: “Probably not. She might still have this chronic
       myofascial pain with better days and worse days, and she will learn to cope with it and–and
       know what to do with certain bad flare-ups.” Thus, Dr. Kirincic agreed this was a “permanent”
       condition.
¶ 19        Regarding future treatment, Dr. Kirincic opined that Kayman would probably need “at
       least quarterly or half-a-year visits for medication refills and maybe physical therapy on
       occasions.” She also testified that Kayman “might need occasionally some trigger point
       injections,” although acknowledged the frequency was “hard to predict.” Likewise, Dr.
       Kirincic testified that Kayman might need additional courses of physical therapy in case of an
       occasional “flare-up,” and that Kayman would remain on muscle and nerve medications.
¶ 20        Kayman’s counsel asked Dr. Kirincic if she expected that the cost of Kayman’s treatments
       (including physical therapy, injections, and doctor’s visits) to remain the same in the future.
       Dr. Kirincic responded: “We don’t know what will happen next year, but right now [they]
       probably won’t change.” Asked for her opinion as to whether Kayman’s pain would continue,
       Dr. Kirincic responded: “It’s already fluctuating between minimal and severe, so she has wide
       ranges, but yes.” Notably, Dr. Kirincic was not asked to provide, and did not offer, any specific
       figures or estimates for the expected costs of Kayman’s treatment.
¶ 21        On cross-examination, Dr. Kirincic admitted that Kayman did not come to see her until
       November 2010, over a year and a half after the January 2009 vehicle collision. Dr. Kirincic
       also acknowledged that she had never reviewed the records from Kayman’s emergency room
       visit on the date of the accident, nor had she reviewed the records from Dr. Conroy, Kayman’s
       primary physician. Dr. Kirincic also admitted that she did not have any medical records for
       Kayman that predated January 2009.
¶ 22        When asked about records from Kayman’s February 2009 visit to Dr. Lorenz, Dr. Kirincic
       agreed that an X-ray had indicated spondylosis, or degenerative changes in the spine. She
       acknowledged that this condition was part of the natural aging process and that such
       degenerative changes could not have been related to the accident because they take several
       years to develop. She also acknowledged that records from Kayman’s April 2009 visit with Dr.
       Lorenz reflected that Kayman had no complaints of neck pain and that Dr. Lorenz had
       recorded that Kayman’s whiplash had “resolved.” Dr. Kirincic agreed that such injuries
       typically “resolve within four to six weeks,” and that some patients can recover from such
       injuries, even with underlying degenerative spinal changes. She likewise acknowledged that
       September 2009 notes from Dr. Lorenz found Kayman’s mobility was much improved and that
       her numbness or tingling had subsided. Dr. Kirincic also agreed that Kayman had a diagnosis

                                                   -5-
       of carpal tunnel syndrome, which was unrelated to the accident and which could also be a
       cause of numbness and tingling in her fingers.
¶ 23       Dr. Kirincic admitted the possibility that preexisting degenerative changes in Kayman’s
       spine could be causing some of Kayman’s pain, regardless of the vehicle accident. She agreed
       that there were many possible causes of muscle pain or spasms, including lack of sleep or
       stress, and that Kayman had in fact reported stress. Dr. Kirincic also acknowledged that
       Kayman had not reported her 2006 MRI when she first saw her for treatment. Dr. Kirincic also
       confirmed that she had not instructed Kayman to restrict her physical activities, and she
       testified that Kayman was working and was a member of a health club.
¶ 24       On redirect examination, in reference to Dr. Lorenz’s April 2009 note that Kayman had
       “resolved” her whiplash, Dr. Kirincic acknowledged that such symptoms could return. Dr.
       Kirincic reiterated her opinion that, although it was possible that a degenerative condition
       caused Kayman’s symptoms, she believed it was more likely than not that her pain was caused
       by the 2009 accident.
¶ 25       On re-cross-examination, Rasheed’s counsel asked Dr. Kirincic if it was likely “that any
       injury she suffered in this accident was merely a temporary aggravation of her underlying
       degenerated condition and was then resolved” in April 2009. Dr. Kirincic answered: “It’s hard
       to say, but it’s possible that most of her symptoms resolved at that time, and then she had
       another flare-up later.” No other medical witness was called by either party.
¶ 26       Kayman testified on February 14, 2013. She recalled that on the day of the accident, after
       exchanging contact information with Rasheed and speaking with a police officer, she initially
       declined medical treatment and went home. However, later that day she experienced neck pain,
       headache and nausea. She went to the emergency room at Hinsdale Hospital, where X-rays
       were taken and she spoke with a doctor and was discharged.
¶ 27       Kayman testified that her pain worsened and she saw her family physician, Dr. Conroy, on
       February 4, 2009. Dr. Conroy referred her to Dr. Lorenz, who in turn prescribed pain
       medication and physical therapy. She began going to physical therapy two to three times a
       week and testified that her physical therapists had instructed her to do daily exercises with a
       foam tube, pilates ring, and other devices, which she continued to use regularly.
¶ 28       Kayman testified that her physical therapy and medication helped to alleviate, but did not
       eliminate, her neck pain and headaches. She acknowledged that she had improved somewhat
       as of April 2009, following her first course of physical therapy sessions, but that her symptoms
       worsened, leading her to return to Dr. Lorenz in September 2009. After a second round of
       physical therapy, Kayman testified she was referred to Dr. Kirincic for more specialized pain
       management because it was “the next best course of treatment” other than surgery. Kayman
       testified that on a number of visits, Dr. Kirincic administered trigger point injections that
       temporarily relieved her neck pain, but the relief lasted for only about two weeks after each
       visit.
¶ 29       Kayman testified that each night she used a TENS unit, prescribed by Dr. Kirincic, which
       she described as a device with electrodes that stimulated her neck muscles and helped her
       sleep. She also testified that each day she uses a home traction machine and continues to follow
       a routine of daily home exercises. Apart from her doctor’s visits, Kayman testified she had
       attended about 40 physical therapy sessions lasting about one hour each. Kayman testified that
       she did not miss full work days to attend physical therapy, but would either go to sessions


                                                  -6-
       before work or that during the work day she would leave for physical therapy and return to
       work after each session.
¶ 30        Also on Kayman’s direct exam, she acknowledged that in 2005 and 2006 she had episodes
       of pain in her back, which had prompted her to visit her family physician. She recalled that in
       2005 she experienced back pain “between my shoulder blades” for three to six days after
       carrying a laptop computer on her shoulder. In 2006, she again had back pain in the same area
       for approximately two weeks; she recalled this injury occurred after “straining with the
       gardening, carrying flats of flowers.” Kayman testified that she took over-the-counter drugs
       and her symptoms resolved. She testified that she did not receive any medical attention for
       back pain between May 2006 and the vehicle accident in January 2009.
¶ 31        Regarding her current symptoms, Kayman testified that she suffers from daily headaches,
       as well as “pain emanating from my cervical areas of my spine.” She testified that pain
       interferes with her ability to travel, made driving more difficult, and prevented her from
       participating in recreational activities such as tennis. She testified that she continues to take
       daily pain medications and uses the TENS unit and traction machine each day. Notably, the
       appellate record does not contain a transcript of the cross-examination of Kayman, and the
       parties’ briefs do not describe the contents of such testimony.
¶ 32        On February 19, 2013, outside the presence of the jury, the court heard argument from
       counsel regarding the proposed content of their upcoming closing arguments. In particular,
       Kayman’s counsel sought to display a number of enlarged, poster-sized copies of pages from
       medical records of Kayman’s emergency room visit, as well as records of certain visits to Dr.
       Lorenz and Dr. Kirincic. Kayman argued that, to the extent such records had been admitted
       into evidence as business records, she had the right to use them during closing argument.
       Rasheed objected, and the court proceeded to review each record at issue.
¶ 33        With respect to the emergency room records, the court noted that the jury had not heard any
       details about Kayman’s treatment at the emergency room. The court expressed concern that the
       records included discharge instructions, as well as diagnoses and specific medications. As no
       witness had offered testimony on these topics, the court sustained the objection. Kayman’s
       counsel insisted that he could “use documents that were admitted in evidence in closing
       argument.” The court replied that it was “inappropriate” to use “selected pieces of records,
       which *** have been admitted into evidence but no one’s ever spoken about them.” The court
       explained it would bar the records during closing argument because “the opportunity and risk
       of confusing the jury is great,” noting that counsel “had an opportunity to elicit testimony from
       medically-trained persons about these documents” but had failed to do so. As no witness had
       discussed the documents, the court reasoned, “to now simply read them or read selected
       portions of them *** does create the risk that a jury is going to misunderstand what is
       contained therein.”
¶ 34        Rasheed similarly objected to Kayman’s request to display medical records from
       Kayman’s visit to Dr. Conroy on February 4, 2009. The court sustained the objection, noting
       that, although Dr. Conroy had been deposed, the parties had “made a strategic decision not to
       utilize any portion of that evidence deposition so no juror has heard about this care and
       treatment of plaintiff with any specificity.” The court found that use of these records in closing
       was “fraught with problems” as they included “many things that have never been talked about
       and could confuse the jury,” such as specific medications prescribed to Kayman.


                                                   -7-
¶ 35       Similarly, the court barred Kayman from displaying notes from a February 2009 visit to
       Dr. Lorenz that contained “specific findings that have never been mentioned by any witness.”
       Although Kayman argued that Dr. Kirincic had already testified regarding Dr. Lorenz’s
       findings, the court found that the actual record was “fraught with all sorts of information that
       the jury has never heard anything about.” The court similarly held that Dr. Lorenz’s records of
       visits in September 2009 and September 2010 would not be displayed because they contained
       findings and opinions that had not been discussed during trial testimony. Although the court
       recognized that Dr. Kirincic had testified that she reviewed certain of the records in forming
       her opinions, the court determined this did not necessarily mean that they could be published to
       the jury during closing argument.
¶ 36       With respect to the contents of Rasheed’s closing argument, Kayman objected to
       Rasheed’s proposed use of a slide presentation that included bullet-point references to
       particular findings in the medical records, including a reference to the April 2009 record from
       Dr. Lorenz reporting that Kayman’s whiplash had “resolved.” The court permitted such
       references, reasoning that such findings had been introduced as substantive evidence through
       Dr. Kirincic’s testimony and that Kayman had not objected. Kayman’s counsel complained
       that allowing Rasheed to reference such records was unfair since the court had disallowed her
       from displaying medical records in her closing argument. The court responded that although
       Rasheed’s presentation was “simply highlighting four bullet point entries” of documents that
       had been specifically discussed in Dr. Kirincic’s testimony, Kayman had sought to display
       entire pages of medical records, including “medical diagnoses that were never put before this
       jury,” which created “lots of opportunities to confuse the jury.”
¶ 37       After overruling Kayman’s objection to Rasheed’s references to medical records, the
       parties gave closing arguments. Rasheed’s counsel argued that the medical records showed
       that plaintiff had made a “full recovery” by April of 2009 and asked that the jury, at most,
       award the amount of medical expenses only through that date. Rasheed’s counsel also noted
       that Kayman had not disclosed her 2006 MRI for back pain to either Dr. Lorenz or Dr. Kirincic
       when they treated her. A transcript of Kayman’s closing argument was not included in the
       appellate record.
¶ 38       The jury returned a verdict in favor of Kayman in the total amount of $13,244. The verdict
       form reflected that the jury awarded $900 for past pain and suffering and $12,344 for medical
       expenses incurred. The jury did not award damages for past or future disability, expected
       future pain and suffering, or future medical expenses. The court entered judgment on the
       verdict on February 19, 2013.
¶ 39       Kayman filed a motion for new trial which asserted several errors, including the claim that
       the trial court abused its discretion in precluding her use of medical records in her closing
       argument. Kayman argued that the preclusion of these documents was prejudicial because they
       supported her theory of causation, and she argued that the court had unfairly allowed
       Rasheed’s closing argument to refer to medical records while not allowing Kayman to do the
       same.
¶ 40       Separately, Kayman asserted error in the trial court’s ruling that evidence of her prior
       injury, as described in Dr. Conroy’s deposition, would be admissible for impeachment
       purposes. Kayman argued that pursuant to Voykin v. Estate of DeBoer, 192 Ill. 2d 49 (2000),
       the evidence should have been barred because Rasheed had not provided an “expert witness to
       testify that the prior pain, injury or treatment had any relevance to the case.” Kayman

                                                  -8-
       additionally asserted error in the court’s decision barring her wage-loss claim, as she “suffered
       a loss of her time” due to her visits to physical therapy appointments.
¶ 41       Kayman’s motion for new trial also asserted that the court erred in precluding admission of
       the photograph of damage to Rasheed’s vehicle, which Kayman argued could be admitted
       either “to corroborate that the Plaintiff was injured” or as impeachment of Rasheed’s trial
       testimony that she did not remember the speed at the time of impact. Kayman’s motion also
       asserted error with respect to the court’s decision to bar her from introducing a day-in-the-life
       video, arguing that its “disclosure immediately before trial is no[t] prejudicial.”
¶ 42       With respect to the jury verdict, Kayman argued that the failure to award damages for
       future pain, future medical expenses, and future disability was against the manifest weight of
       the evidence in light of Dr. Kirincic’s testimony. Kayman argued that the cumulative effect of
       these errors was to deny plaintiff a fair trial, entitling her to a new trial.
¶ 43       The court denied Kayman’s motion for a new trial on July 22, 2013. With respect to the use
       of medical records in closing argument, the court noted that the question of admissibility is
       distinct from whether evidence “can or should be published to the jury.” The court emphasized
       that Dr. Kirincic never commented on either the emergency room records or records from Dr.
       Conroy. Although the court acknowledged that Dr. Kirincic had commented on Dr. Lorenz’s
       records at trial, the court noted that Kayman’s counsel did not isolate particular findings but
       sought to “present the records in their entirety.” The court reasoned that it had discretion not to
       allow medical records that are too complex for the jury to understand and found the records at
       issue “clearly contained information that the jury could not understand on its own,” such as
       “post-treatment instructions and medical terminology never discussed before the jury.”
       Although the court acknowledged it had permitted Rasheed’s counsel to reference certain
       portions of Dr. Lorenz’s records, the court explained that “defendant’s exhibit, unlike
       plaintiff’s, highlighted those sections into four bullet points without referring to any
       extraneous information,” whereas Kayman sought to display entire pages to the jury.
¶ 44       Regarding the evidence of prior injury contained in Dr. Conroy’s deposition, the court
       recognized that Voykin generally requires a defendant to elicit expert evidence demonstrating
       why the prior injury is relevant. However, the trial court explained that in this case “Dr.
       Conroy’s testimony was admitted because Dr. Kirincic opined that plaintiff’s accident
       aggravated a preexisting degenerative condition in her neck.” The trial court found the
       situation was similar to Felber v. London, 346 Ill. App. 3d 188 (2004), which held that a
       treating physician’s testimony about the effects of an accident on a preexisting condition
       obviated the need for additional expert testimony to admit evidence of the prior condition.
¶ 45       Regarding Kayman’s attempt to present a wage-loss claim for time spent at physical
       therapy sessions, the court emphasized that “plaintiff admitted during trial that she did not lose
       any wages or benefits as a result of her injuries” and the “wage-loss claim was properly
       disallowed because she failed to demonstrate any compensable loss.”
¶ 46       With respect to the photograph of damage to Rasheed’s vehicle, the court reasoned that the
       average juror “without expert assistance lacks the knowledge necessary to correlate the
       damage depicted in the photograph with the specific neck and back injuries alleged by
       plaintiff.” The court acknowledged its pretrial ruling that the photograph could impeach
       Rasheed’s testimony regarding the speed at impact, but found that “plaintiff’s counsel failed to
       elicit any testimony regarding the nature of the impact” from Rasheed.


                                                    -9-
¶ 47       The court also rejected Kayman’s contention that it erred in barring her day-in-the-life
       video. The court reasoned that it was inappropriate to admit the video “disclosed only two
       weeks before the trial date that was expressly extended due to plaintiff’s earlier discovery
       failures.” The court noted that day-in-the-life videos “do not constitute substantive evidence”
       but stated “this does not mean such videos can be disclosed at any time before trial.”
¶ 48       Finally, the trial court rejected Kayman’s argument that the jury’s failure to award
       damages for future medical treatment was against the weight of the evidence. The court stated
       that “the jury had no obligation to accept Dr. Kirincic’s testimony” and that the jurors “may
       have discounted Dr. Kirincic’s testimony for a number of reasons.” The court reasoned it
       would not “usurp the jury’s role as fact finder by second guessing their damage award.”
¶ 49       Kayman filed a timely notice of appeal on August 14, 2013, within 30 days of the denial of
       her posttrial motion. Thus, we have appellate jurisdiction pursuant to Illinois Supreme Court
       Rule 303(a). Ill. S. Ct. R. 303(a) (eff. May 30, 2008).

¶ 50                                             ANALYSIS
¶ 51        Kayman’s appeal reiterates many of the alleged errors discussed in her motion for new
       trial, namely: (1) that the trial court should not have barred Kayman from presenting certain
       medical records to the jury during closing arguments; (2) that the trial court erred in ruling that
       evidence of Kayman’s prior injury would be admissible as impeachment evidence; (3) that the
       court erred in barring Kayman’s use of the photograph of vehicle damage; (4) that the trial
       court erred in barring Kayman’s presentation of a day-in-the-life video; and (5) that the court
       erred in barring a wage-loss claim based on Kayman’s physical therapy appointments.
       Kayman also reiterates her contention that the jury verdict was against the manifest weight of
       the evidence and urges that the cumulative effect of the alleged errors denied her a fair trial.
¶ 52        We first discuss the trial court’s rulings precluding Kayman from displaying certain
       medical records to the jury during closing arguments. The deferential abuse of discretion
       standard of review applies: “The scope of closing argument is within the sound discretion of
       the trial court and the reviewing court will reverse only if the argument is prejudicial.”
       (Internal quotation marks omitted.) Drakeford v. University of Chicago Hospitals, 2013 IL
       App (1st) 111366, ¶ 50.
¶ 53        Kayman relies largely on the fact that the parties had stipulated that the records at issue
       were business records, yet “[t]he court later prevented [her] from using those very same
       records during closing argument.” Kayman argues on appeal that although the trial court made
       “the distinction between admitting the records and publishing them to the jury, the court fails
       to justify why the records could not be commented on during closing, other than the possibility
       of confusing the jury.”
¶ 54        Kayman’s argument is unavailing, as the trial court has discretion to preclude admission or
       publication of evidence to prevent jury confusion. “Even relevant evidence may be excluded if
       its probative value is substantially outweighed by such factors as prejudice, confusion, or
       potential to mislead the jury.” Gill v. Foster, 157 Ill. 2d 304, 313 (1993); see also Werner v.
       Nebal, 377 Ill. App. 3d 447, 454 (2007) (“[E]ven if evidence is arguably relevant, the trial
       court may still exclude the evidence if it would confuse *** the jury.” (Internal quotation
       marks omitted.)). This is certainly the case with medical records containing terminology
       unfamiliar to a lay jury. See Troyan v. Reyes, 367 Ill. App. 3d 729, 736 (2006) (“Like all


                                                   - 10 -
       business records, medical records may be excluded if they are not relevant or are too complex
       for the jury to understand on its own.”).
¶ 55       Kayman does not dispute that the records at issue contained medical terminology that had
       not been previously explained in the testimony of Dr. Kirincic, the lone witness with any
       medical expertise. Kayman chose not to seek introduction of these records through Dr.
       Kirincic or any other witness with medical knowledge. Had Kayman done so, Dr. Kirincic
       could have been asked to explain to the jury the medical terminology contained in the records,
       and Rasheed would have had an opportunity to conduct cross-examination regarding the
       contents of the records. Instead, Kayman inexplicably attempted to present the contents of
       these records to the jury for the first time during closing argument. Given the court’s valid
       concern about jury confusion, we do not find that the trial court acted unreasonably in
       declining Kayman’s requests to display these records during closing argument, even if the
       records were otherwise admissible.
¶ 56       We next address Kayman’s contention that the trial court erred in holding that evidence of
       her prior complaints of back pain in 2005 and 2006 would be admissible as impeachment
       evidence. Kayman relies on our supreme court’s holding in Voykin v. Estate of DeBoer, 192 Ill.
2d 49 (2000), which generally requires a defendant to produce expert testimony to support
       admission of evidence of a plaintiff’s prior injury. In that decision, our supreme court
       recognized that “[i]n most cases, the connection between the parts of the body and past and
       current injuries is a subject that is beyond the ken of the average layperson.” Id. at 59. As a
       result, “if a defendant wishes to introduce evidence that the plaintiff has suffered a prior injury
       *** the defendant must introduce expert evidence demonstrating why the prior injury is
       relevant to causation, damages, or some other issue of consequence. This rule applies unless
       the trial court, in its discretion, determines that the natures of the prior and current injuries are
       such that a lay person can readily appraise the relationship, if any, between those injuries
       without expert assistance.” Id.
¶ 57       The Voykin court recognized that “a prior injury may be relevant as impeachment,” but that
       “[t]his does not mean, however, that every undisclosed prior injury to the same part of the body
       is grounds for impeachment.” Id. at 58. Rather, “[j]ust as with the substantive admission of
       evidence, trial courts should not permit inquiry into this area unless the prior injury is relevant
       to a fact in consequence, i.e., whether the prior injury negates causation or negates or reduces
       the defendant’s damages.” Id.
¶ 58       In denying Kayman’s motion for a new trial, the trial court acknowledged Voykin’s holding
       but stated that “Dr. Conroy’s testimony was admitted because Dr. Kirincic opined that
       plaintiff’s accident aggravated a preexisting degenerative condition in her neck.” The trial
       court thus found this case similar to Felber v. London, 346 Ill. App. 3d 188 (2004). In Felber,
       which also involved a motor vehicle accident, the Second District of this court concluded that
       there was no abuse of discretion in the admission of evidence of the plaintiff’s prior injuries
       where “the jurors could readily appraise the relationship between the injuries of which Felber
       complained *** and her preexisting injuries without additional expert assistance.” Id. at 193.
       Specifically, as the Felber jury had heard testimony from plaintiff’s treating physician “about
       the possible effects of the collision on Felber’s preexisting condition,” the court concluded that
       this was “precisely the type of testimony that obviates the need for additional expert
       testimony” that would otherwise be required under Voykin. Id.


                                                    - 11 -
¶ 59       Although we agree with the trial court that Rasheed did not need to produce supporting
       expert testimony to admit the evidence of Kayman’s prior injury, we do so for a different
       reason than that stated in the trial court’s denial of Kayman’s posttrial motion. Specifically,
       although the trial court relied on Felber, it appears that Felber is factually distinguishable. In
       this case, the evidence of prior injury subject to the disputed motion in limine was the
       discussion of the 2005-06 complaints contained in Dr. Conroy’s testimony. Although Dr.
       Kirincic testified that Kayman showed signs of an ongoing degenerative spinal condition, Dr.
       Kirincic did not offer specific testimony regarding any relationship between Kayman’s
       2005-06 complaints of back pain and the injuries allegedly caused by the January 2009
       collision with Rasheed’s vehicle. Thus, it is not apparent that there was “precisely the type of
       testimony that obviates the need for additional expert testimony” that was present in Felber.
       See Felber, 346 Ill. App. 3d at 193. That is, Dr. Kirincic’s testimony alone would not be
       sufficient to take this case out of the general rule expressed in Voykin that expert testimony is
       required to support admission of a prior injury. See Voykin, 192 Ill. 2d at 58-59.
¶ 60       However, we agree with trial court’s earlier reasoning–expressed in its original pretrial
       ruling–that the evidence of the 2005-06 complaints contained in Dr. Conroy’s deposition
       would nevertheless be admissible for impeachment had Kayman failed to acknowledge such
       prior complaints in her trial testimony. Kayman contends that, pursuant to Voykin, “the court
       should not have deemed the testimony of Dr. Conroy to be admissible for impeachment” as
       Rasheed did not offer expert testimony discussing any causal link between Kayman’s 2005-06
       back pain and her current symptoms. However, it is well established that, apart from relevance
       on substantive issues, evidence of a prior inconsistent statement may be admissible for
       impeachment. See People v. Moses, 11 Ill. 2d 84, 87 (1957) (“Evidence of prior inconsistent
       statements by a witness is admissible to impeach his credibility. [Citation.] Such evidence is
       not admitted as proof of the truth of the facts stated out of court, but to cast doubt on the
       testimony of the witness by showing his inconsistency ***.”).
¶ 61       In this case, had Kayman chosen to testify at trial that she had no history of back
       complaints, the 2005-06 complaints referenced in Dr. Conroy’s deposition would constitute
       prior inconsistent statements. Such evidence would impeach Kayman’s credibility, creating a
       basis for admission independent of the substantive issue of causation. Kayman complains that
       the trial court’s ruling gave her “no choice at all as far as how to proceed on this issue, i.e.,
       [Kayman] was forced to introduce the evidence” of the 2005-06 complaints during her direct
       examination or risk impeachment with Dr. Conroy’s deposition. However, the trial court was
       entirely correct in instructing Kayman that she had to “pick her poison”–she could either
       acknowledge the prior complaints at trial, or deny any history of back problems and face
       impeachment with her prior inconsistent statements.
¶ 62       We next address Kayman’s contention that the trial court should have permitted the
       admission of the photograph of damage to Rasheed’s vehicle, either as substantive evidence on
       Kayman’s injuries or as impeachment evidence. “The admission of evidence is largely within
       the discretion of the trial court, and its rulings will not be disturbed absent an abuse of
       discretion.” Werner v. Nebal, 377 Ill. App. 3d 447, 454 (2007).
¶ 63       We do not find that the trial court abused its discretion in holding that the photograph was
       not admissible for the purpose of establishing the extent of plaintiff’s injuries. “[T]his court has
       previously upheld circuit court rulings dismissing photographic evidence of a plaintiff’s
       vehicle damaged in a collision where the circuit courts found the photographs to be irrelevant

                                                    - 12 -
       absent expert testimony and thus inadmissible as evidence of the extent of a plaintiff’s injuries
       suffered in the collision. [Citations.]” Williams v. City of Evanston, 378 Ill. App. 3d 590, 599
       (2007). In this case, the trial court could reasonably conclude, as stated in its posttrial order,
       that an “average juror, without expert assistance, lacks the knowledge necessary to correlate
       the damages depicted in the photograph” with Kayman’s alleged injuries.
¶ 64        With respect to Kayman’s attempt to use the photograph for impeachment on the issue of
       the speed of Rasheed’s vehicle, we agree with the trial court’s conclusion that Kayman’s
       counsel “failed to elicit any testimony regarding the nature of the impact.” The trial court had
       held that the photograph would be admissible to impeach Rasheed on the issue of speed, based
       upon Rasheed’s deposition testimony that her car was only traveling at a speed of five miles
       per hour. However, at trial, Rasheed made no statement which opened the door to
       impeachment on this topic. Rather, Rasheed stated that she could not recall her speed:
                    “Q. Now, you do recall how fast your car was traveling at the time of the impact?
                    A. No, I don’t.
                    Q. You would agree that your car was not traveling 5 miles an hour at the time of
                the impact?
                    A. I just don’t remember. It’s been four years.”
¶ 65        Moreover, although testimony by Rasheed that the impact was minor could have opened
       the door to use of the photograph for impeachment, Rasheed at trial acknowledged the
       collision was not a minor impact. Rather, asked to describe the impact on a scale of 1 to 10,
       “one being a light tap and ten being a very strong impact,” Rasheed testified that the impact
       was “nowhere near one or two or three, but I can’t really remember how much stronger it was
       than that.” Kayman argues that Rasheed “should not be able to avoid impeachment by simply
       stating that she does not remember.” However, as Rasheed offered no testimony at trial
       minimizing the speed or force of impact, there was simply no basis to use the photograph of
       vehicle damage as impeachment on that issue. Thus, we cannot say that the trial court abused
       its discretion in barring its admission.
¶ 66        We next address Kayman’s contention that the trial court erred when it denied her request
       to use a day-in-the-life video purporting to show the daily exercises prescribed as part of her
       physical therapy program. The video was disclosed to Rasheed’s counsel approximately two
       weeks prior to the trial date. We again note our deferential standard of review: “The admission
       of a videotape or similar exhibit as demonstrative evidence is within the sound discretion of the
       circuit court and will not be disturbed absent an abuse of discretion. [Citation.] An abuse of
       discretion occurs when the ruling is arbitrary, fanciful, or unreasonable, or when no reasonable
       person would take the same view.” Spyrka v. County of Cook, 366 Ill. App. 3d 156, 166-67
       (2006); see also Donnellan v. First Student, Inc., 383 Ill. App. 3d 1040, 1051 (2008) (“We
       review a trial court’s admission of a day-in-the-life video for an abuse of discretion, which
       occurs only when no reasonable person would agree with the decision of the trial court.”).
¶ 67        Kayman argues that as demonstrative evidence, day-in-the-life videos are not subject to
       preclusion due to untimely disclosure; she relies on Donnellan’s holding that disclosure of a
       video the day before trial proceedings was not prejudicial. Donnellan, 383 Ill. App. 3d at
       1052-53 (noting that as day-in-the-life videos are demonstrative and intended “to illustrate
       evidence regarding a party’s life at the time of trial,” disclosure just before trial “was not
       prejudicial”). In this case, the trial court acknowledged Donnellan but found it distinguishable


                                                   - 13 -
       because Kayman’s trial date was “previously delayed because [Kayman] failed to comply with
       standard discovery requests.” The trial court found it “inappropriate to admit plaintiff’s
       day-in-the-life video when it was disclosed only two weeks before the trial date that was
       expressly extended due to plaintiff’s earlier discovery failures.”
¶ 68       Although Kayman correctly notes that, as demonstrated by Donnellan, late disclosure does
       not automatically bar admission of a day-in-the-life video, that decision does not suggest that
       untimeliness may never be a valid reason for preclusion of such a video. Rather, we are
       mindful that matters involving trial scheduling and management are left to the trial court’s
       sound discretion, which is afforded significant deference. See In re D.T., 212 Ill. 2d 347, 356
       (2004) (“ ‘Abuse of discretion’ is the most deferential standard of review–next to no review at
       all–and is therefore traditionally reserved for decisions made by a trial judge in overseeing his
       or her courtroom or in maintaining the progress of a trial.”). Although day-in-the-life videos
       may not be substantive evidence, Kayman does not cite any authority suggesting that the trial
       court has less discretion, or that we should apply any less deference in reviewing the trial
       court’s decisions regarding the use of demonstrative evidence.
¶ 69       As Kayman does not dispute that the trial date was initially delayed due to her conduct, we
       cannot say that no reasonable person would agree with the trial court’s decision in this instance
       to deny the use of the video. Rather, the trial court could reasonably conclude that allowing the
       video to be disclosed just before trial would, in effect, improperly reward Kayman for delaying
       the original trial date. Thus, we cannot say that preclusion of the video was an abuse of
       discretion. Moreover, although Kayman argues that “barring the video prejudiced [her] case
       for damages in that it diminished her ability to demonstrate” her physical therapy exercises, the
       transcript reflects that she testified in detail regarding her various home exercises and that the
       jury viewed the devices prescribed by her physical therapists.
¶ 70       We next turn to Kayman’s contention that the trial court erred in granting Rasheed’s
       motion in limine precluding Kayman from claiming lost wages arising out of her physical
       therapy sessions. Notably, Kayman admits she suffered no lost compensation from her
       employer, whether in the form of hourly wages, salary, benefits, or otherwise. Indeed, her
       counsel acknowledged in argument on the motion in limine that “there’s no question she was
       on a salary, she didn’t lose her money,” but that she “took off time from work during the
       workday” to obtain physical therapy. At trial, Kayman testified that she did not miss entire
       work days, but would leave work, attend a physical therapy appointment for approximately
       one hour, and return to her workplace the same day; otherwise, she would simply go to
       physical therapy before work.
¶ 71       Likewise, Kayman’s appellate briefing makes no claim of monetary loss, but argues only
       that she “suffered a loss of her time as a result of her visit to physical therapy appointments.”
       Kayman cites no authorities suggesting that a wage loss claim may be supported merely by a
       plaintiff’s time spent obtaining medical treatment, absent any calculable loss of monetary
       compensation or employment benefits. Although Kayman notes the Illinois Pattern Jury
       Instruction that a plaintiff may recover for the “value of (time) (earnings) (profits) (salaries)
       (benefits) lost” (Illinois Pattern Jury Instructions, Civil, No. 30.07 (2011)), there is no claim in
       this case that Kayman was paid by the hour or otherwise lost earnings as a result of the time
       spent in physical therapy. It is well settled that “[t]here can be no recovery of speculative or
       unproved damages.” Thornhill v. Midwest Physician Center of Orland Park, 337 Ill. App. 3d
1034, 1051 (2003) (finding no abuse of discretion in trial court’s refusal to allow plaintiff to

                                                    - 14 -
       present testimony of future lost wages where plaintiff admitted that she remained employed
       full-time). As Kayman did not identify any cognizable economic damages arising from her
       physical therapy sessions, the court did not abuse its discretion in precluding her wage loss
       claim.
¶ 72        Apart from the trial court’s rulings, Kayman separately argues that the failure of the jury to
       award damages for future pain and suffering, future medical expenses, and future disability
       was against the manifest weight of the evidence. Kayman relies on the testimony of Dr.
       Kirincic that Kayman would likely continue to experience symptoms and receive periodic
       medical treatment. Kayman argues on appeal that Dr. Kirincic established that Kayman “is
       expected to have pain and suffering, disability, and medical treatment into the future” and that
       the cost of such treatment “would be similar to what the cost for medical care is now.”
¶ 73        “A verdict is against the manifest weight of the evidence where the opposite conclusion is
       clearly evident or where the findings of the jury are unreasonable, arbitrary and not based upon
       any of the evidence.” (Internal quotation marks omitted.) Maple v. Gustafson, 151 Ill. 2d 445,
       454 (1992). “[I]t is the province of the jury to resolve conflicts in the evidence, to pass upon the
       credibility of the witnesses, and to decide what weight should be given to the witnesses’
       testimony.” Id. at 452.
¶ 74        Contrary to Kayman’s position, the jury was not obligated to award damages for future
       pain or medical treatment after Dr. Kirincic offered her opinion that Kayman would have
       future pain and medical care. Rather, even without any conflicting testimony disputing Dr.
       Kirincic’s opinion, the jury was entitled to find that Dr. Kirincic’s testimony was not credible.
       “[A] jury’s province as fact finder is not impermissibly invaded even by expert testimony
       expressed in absolute terms, since jurors remain free to disbelieve and disregard such
       testimony.” Lange v. Freund, 367 Ill. App. 3d 641, 651 (2006) (citing Zavala v. Powermatic,
       Inc., 167 Ill. 2d 542, 545 (1995)). Notably, the most explicit testimony regarding future
       medical costs elicited from Dr. Kirincic was the equivocal statement that “[w]e don’t know
       what will happen next year, but right now [they] probably won’t change.” Especially as
       Kayman failed to present any witness offering any specific estimate of the dollar amount of
       any future medical costs, the jury could reasonably have concluded that Kayman had not
       offered sufficient proof of such damages. Alternatively, the jury could have also concluded
       that an award of future damages was unsupported in light of Dr. Kirincic’s admissions on
       cross-examination regarding other possible causes of Kayman’s symptoms. In any event, it is
       not our role to second-guess such credibility determinations, and the jury’s decision not to
       award future damages does not render the verdict against the manifest weight of the evidence.
¶ 75        Kayman claims that she was denied a fair trial as a result of the cumulative effect of the
       trial court’s alleged errors. “Where the cumulative effect of errors made by a trial court so
       deprives a party of a fair trial that the verdict may have been affected, a new trial is necessary.”
       Mueller v. Phar-Mor, Inc., 336 Ill. App. 3d 659, 670 (2000). However, as discussed above, we
       do not find that the trial court abused its discretion in its rulings or that the jury’s verdict was
       against the manifest weight of the evidence. Accordingly, we do not find that Kayman is
       entitled to a new trial.
¶ 76        For the foregoing reasons, we affirm the judgment of the circuit court of Cook County.

¶ 77      Affirmed.


                                                    - 15 -